Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 5, 6, 8, 9, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sanli et al 2020/0398509 (see paragraphs 0005, 0020, 0023, 0027-0028, 0037-0038, 0041, 0081, 0099-0102 and 0107; Fig. 3d).   
Sanli et al discloses the instant claimed method of fabricating an optical element comprising providing a substrate (see paragraph 0183, the silicon nitride membrane) with a resin, providing laser radiation to the resin along a trajectory that corresponds to an axial direction of the resulting element (see paragraphs 0027-0028) and forming by two photon polymerization the required --ie, first and second-- surfaces of the optical element along the axial direction, wherein the surfaces have the instant roughness of less than 100 nm—see paragraph 0020, lines 4-5.  Concerning the formation of a refractive element, see paragraph 0081, lines 5-6, which discloses that the lenses are “both diffractive and refractive”.  Hence, it is submitted that the applied reference clearly forms refractive lenses using the instant method.  Essentially, the only aspect not exactly taught in the method is that the axial direction is in fact the optical axis of the element.  It is submitted that either the axial direction and/or the height direction taught in Sanli et al is in fact the optical axis as either would normally be considered to be an axial direction.  The product claim 12 does not require formation along any particular direction and hence is submitted to be clearly anticipated by the applied reference.  The thicknesses of instant claims 6 and 14 are taught at paragraph 0099.  Paragraph 0081 anticipates instant claims 8 and 16—ie, that the refractive elements are lenses.  Figure 3D shows a plurality of elements being formed as set forth in instant claims 9 and 17.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanli et al 2020/0398509 in view of the admitted prior art as set forth at paragraphs 0003-0006 of the instant specification and Nygren et al 6,091,798.
Sanli et al discloses the basic claimed method and product as set forth in paragraph 1, supra, the primary reference at best lacking certain aspects of the dependent claims that are submitted to be obvious over the secondary references.  Initially, it should be noted that a 103 has been set forth for all the claims rejected under 102 in paragraph 1, supra.  While it is submitted that the claims rejected under 102 have been properly rejected, it is noted that the disclosure of Sanli net al is directed to primarily forming a diffractive lens.  While forming a diffractive lens is surely the aim of the primary reference, it is submitted sufficient to anticipate the claims that the reference discloses forming a refractive lens.  Further, if such is deemed to not anticipate the claims, then it is submitted that the claims are obvious when taken in conjunction with the secondary references.  Additionally, should applicant dispute the exact axis upon which the element is being formed, it is submitted that forming the element along the optical axis would have been obvious in order to ensure the proper degree of roughness along this axis.  Concerning the exact (refractive) lens being made, the admitted prior art teaches that refractive x-ray optics—compound refractive lenses (CRLs) – are well known in the art and Nygren et al teaches that such lenses are made of plastic—see column 6, lines 9-11.  Certainly, based on the teachings of the admitted prior art and Nygren et al, it would have been obvious to have made polymeric refractive lenses using the instant method and that such a lens would have been obvious form the prior art as applied.  While Sanli et al employs a different substrate form those set forth in instant claims 2 and 13, it is submitted that the instant substrates are conventional in the art—Official Notice is hereby taken of this—and that such would have been an obvious selection over the silicon nitride of the primary reference dependent on exact operating environment for the refractive lens.  Sanli et al (see paragraph 0023) discloses that the polymerized material would contain nanoparticles and it is submitted that this would render obvious the aspect of coating the substrate with a layer containing nanoparticles, since the material to be polymerized already contains the nanoparticles.  The ceramics recited in instant claim 4 would have been obvious material selections for the nanoparticles of the primary reference.  The primary reference (see paragraph 0037) teaches that the formed optic would be a phase plate and it is submitted that such would render obvious the instant phase corrective plate of claims 7 and 15.  The operation of two dimensional focusing as set forth in instant claims 10 and 18 for the plurality of lenses is submitted to have been an obvious aspect in a plurality of lenses that form a compound refractive lens (CRL) as such is a conventional use for such lenses.  Also, the admitted prior art at paragraph 0006 discusses transfocators as part of a CRL and hence instant claims 11 and 19 are submitted to be obvious in the combination as applied.  Instant claim 20 is submitted to be obvious over the hollow regions of the compound refractive lens of Nygren et al—see, for instance, 104 in Figure 1.  Any scaffolding required to maintain the shape of the hollow regions surely would have been obvious in the combination as applied.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742